 

 

 

AGREEMENT

BETWEEN

Unitil/CONCORD ELECTRIC COMPANY

AND

LOCAL UNION NO. 1837

INTERNATIONAL BROTHERHOOD

OF ELECTRICAL WORKERS

 

 

JUNE 1, 2000 through MAY 31, 2005

 

 

 

[image2.gif] [image2.gif]

 

 

 

 

TABLE OF CONTENTS

Article

Section

Subject

 

 

PREAMBLE

1

 

RECOGNITION OF UNION AND UNION SECURITY

 

1.1

Recognition of Union

 

1.2

Union Security

 

1.3

Payroll Deduction for Union Dues

2

 

DIRECT DEPOSIT & 401(k) Plan

 

2.1

Direct Deposit

 

2.2

401(k)

3

 

WAGES AND HOURS

 

3.1

Hours of Work of Premium Pay

 

3.2

Shift Premium

 

3.3

Minimum Pay for Employees Called In

 

3.4

Holidays

 

3.5

Vacations

 

3.6

Assignment of Overtime Work

 

3.7

Temporary Up-Grading

 

3.8

Inclement Weather

 

3.9

Rubber Gloving

 

3.10

Meal Provision Policy

 

3.11

Equipment Provided by Company

 

3.12

Rest Period

 

3.13

Military Leave

 

3.14

Standby

 

3.15

Pay When Away From Home Overnight

 

3.16

Leave of Absence

For Personal Reasons

For Union Officials

 

3.17

Absence Due to Death in the Family

 

3.18

Temporary Assignments Outside of the Company's Service Area

 

3.19

Utility Lineworker I

 

3.20

Boot Allowance

 

3.21

Wellness

4

 

RETIREMENT PLAN

5

 

GROUP INSURANCE

6

 

PROMOTIONS, DEMOTIONS, & FURLOUGHS

 

6.1

Promotions

 

6.2

Temporary Assignments

 

6.3

Retrogression

 

6.4

Termination Pay

7

 

CONTRACTING CREWS

 

7.1

Outside Contractors

 

7.2

Supervisors Working

8

 

SUSPENSIONS AND DISCHARGES

9

 

NO STRIKES OR LOCKOUTS

10

 

ADJUSTMENTS OR DISPUTES AND GRIEVANCES AND ARBITRATION

11

 

NOTICES AND REQUESTS

 

11.1

Mailing Requirements

 

11.2

Bulletin Boards

12

 

WAGES AND WORK AGREEMENT

13

 

DISABILITY BENEFITS AND SAFETY

 

13.1

Sick Pay

 

13.2

Worker's Compensation

 

13.3

Safety

14

 

CONSOLIDATION OR MERGER

15

 

NO DISCRIMINATION

16

 

DATE AND TERM-TERMINATION-AMENDMENT

 

16.1

Effective Date and Term

 

16.2

Negotiations- Changes or Termination

 

16.3

Amending Agreement During Term

 

 

RETIREMENT PLAN

 

 

GROUP INSURANCE

 

 

EXHIBIT A SCHEDULE OF WAGES

 

 

EXHIBIT B DUES DEDUCTION

 

 

MEMORANDUM OF UNDERSTANDING

 

 

Vacation Grandfathering

 

 

Retiree Medical Insurance

 

 

Floating Holidays

 

 

Benefit Team

 

 

TOPICAL INDEX

 

 

PREAMBLE

AGREEMENT made and entered into this 1st day of June, 2000 and between
Unitil/CONCORD ELECTRIC COMPANY, a New Hampshire corporation hereinafter
referred to as the "Company," and Local Union No. 1837 of INTERNATIONAL
BROTHERHOOD OF ELECTRICAL WORKERS and the EMPLOYEES OF THE COMPANY who have
designated Local Union No. 1837 of the International Brotherhood of Electrical
Workers to act for them as their collective bargaining agent, all hereinafter
referred to as the "Union."

WHEREAS, the Union represents a majority of the employees of the Company in the
Line Department, Meter Department, Service Center (Station Attendants,
Maintenance Workers, Stock Clerks and Operation Office Clerk only), and Meter
Readers, and has been designated by said majority to be the exclusive
representative of all employees of the said departments for the purpose of
collective bargaining in respect to rates of pay, wages, hours of work and other
conditions of employment, and

WHEREAS, both the Company and the Union desire to promote harmony and efficiency
in the working forces so that the employees and the Company may obtain mutual
economic advantages consistent with the duty of the Company, as a public
utility, at all times to provide an adequate and uninterrupted supply of
electric service in the territory and communities which it serves.

NOW THEREFORE, in consideration of the mutual covenants and Agreements
hereinafter set forth, it is agreed as follows:

 

 

 

ARTICLE 1

RECOGNITION OF UNION AND UNION SECURITY

1.1

Recognition of Union



The Company recognizes the Union to be the exclusive representative of all
employees in the Line Department, Meter Department, Service Center (Station
Attendants, Maintenance Workers, Stock Clerks and Operation Office Clerk only)

and Meter Readers holding the positions set forth on the attached "Schedule of
Wages," for the purpose of collective bargaining.

1.2

Union Security



All employees who are at present members of the Union or may hereinafter become
members of the Union shall remain members of the Union during the term of this
agreement as a condition of their employment by the Company. New employees
covered by this agreement shall be required to apply for membership in the Union
at the end of ninety (90) days of continuous employment and remain members of
the Union as a condition of their continued employment during the term of this
agreement, and the Union agrees to accept such new employees into membership in
the Union in accordance with its By-Laws. The term "member" is understood to be
a Union member whose dues are paid in accordance with the By-Laws and
Constitution of the Union.

1.3

Payroll Deduction for Union Dues



The Company agrees to make weekly payroll deductions for Union dues upon

written authorization of employees who are Union members with their signatures

properly witnessed and to forward monthly the amounts so deducted to the Union.

(Exhibit B). The Company further agrees to provide on a monthly basis to the
Chief Steward and the Union Business Office a report listing Union members,
position titles and dues paid that month.

 

 

ARTICLE 2

DIRECT DEPOSIT & 401(k) Plan

2.1

Direct Deposit



The Company agrees to offer direct deposit of up to eight (8) accounts to
employees upon written authorization by employees.



2.2

401(k) Plan



Employees may participate in the Company's 401(k) Plan in accordance with

the terms of Unitil Corporation Tax Deferred Savings and Investment Plan as
amended and restated from time-to-time. The complete details relating to this
plan are contained in the Plan's Summary Description and in the Plan Document,
which are incorporated herein by reference.

The Company agrees to make payroll deductions for contributions to the duly-

established 401(k) Plan upon written authorization by regular employees and to
forward the amounts so deducted to the 401(k) Plan in accordance with such
authority. Employees may elect to contribute between 1% and 15% of either their
base wages or total wages to the plan, in increments of 1%. The Company matches
100% of the first 3% of base wages that the employees contribute to the plan.
Employees become partially vested in Company matching contributions after one
year of Vesting Service and are fully vested in Company matching contributions
after three years of Vesting Service.

The Company reserves the right to make changes to the Plan during the term of

this Agreement with the understanding that such changes will not decrease the
amount of benefits provided to Plan members. The Company agrees that no changes
will be made to the plan without prior notification to the Union.

 

 

ARTICLE 3

WAGES AND HOURS

3.1

Hours of Work and Premium Pay



(a) For all employees the normal work week shall consist of forty (40) hours
worked Monday through Friday, and the normal workday shall consist of eight (8)
hours worked from 7 a.m. to 3 p.m. with a fifteen (15) minute lunch period,
except the workday for the meter order truck operator(s) which shall be from 9
a.m. to 5 p.m. with a fifteen (15) minute lunch period; the evening Station
Attendant which shall be from 3 p.m. to 11 p.m.; and Meter Readers which shall
be from 8 a.m. to 4 p.m. with a fifteen (15) minute lunch period. (Meter Readers
will be allowed, by mutual agreement, to work summer hours of 7 a.m. to 3 p.m.,
during the months of June, July, and August). The Utility Lineworkers hours may
be changed by mutual agreement of the parties.

(b) Winter hours for all employees shall consist of forty (40) hours worked
Monday through Friday, and the winter hours workday shall consist of eight (8)
hours worked from 7:30 a.m. to 3:30 p.m. with a fifteen (15) minute lunch period
for the calendar months of December, January and February. Not included in
Winter hours, Station Attendant, Meter Readers and Meter Order truck. Utility
Lineworker hours year round consist of forty (40) hours worked Monday through
Friday 3 p.m. to 11 p.m. or Tuesday through Friday 3 p.m. to 11 p.m. and
Saturday 7 a.m. to 3 p.m. Assigned schedule is at Company's discretion.
Exception to Utility Lineworker start time shifts to 3:30 p.m. if assigned line
truck is on a "4-10" schedule.

Meeting day (safety meeting & Employee Information Meeting) occurring April
through September. All employees, all workday schedules start time shifts to 7
a.m. with 48 hours prior notice. Four (4) day, ten (10) hour work week optional
schedule during the calendar months of April through September for Lineworkers
and Meter Mechanics shall consist of forty (40) hours worked, Monday through
Thursday or Tuesday through Friday, and the normal workday shall consist of ten
(10) hours worked, straight time pay, with a fifteen (15) minute lunch period.
The Company will determine which projects are appropriate for a 4-10 schedule,
including the number of employees assigned. The 4-10 schedule must have mutual
agreement between Company and Union to institute and continue. Use of the 4-10
schedule must accommodate the availability of two (2) line crews and two (2)
meter mechanics working each workday, Monday through Friday. A work week that
has a fixed holiday will not be included in the 4-10 scheduling.

(c) Time and one-half shall be paid to all employees for all hours worked
outside the normal workday except Sundays and holidays which shall be double
time.

(d) For Station Attendants, the normal work week shall consist of forty (40)
hours, Monday through Friday, and the normal workday shall consist of eight (8)
consecutive hours worked in a twenty-four (24) hour period commencing with the
beginning of the employee's regularly scheduled hours. Station Attendants shall
receive time and one-half for all hours worked in excess of eight (8) in any
workday or forty (40) in any one week: provided, however, that if a Station
Attendant voluntarily works two work schedules in a single workday or mutually
agrees to work two consecutive work schedules, straight time only shall be paid
for the second work schedule.

(e) A Station Attendant required to work on either the first or second regularly
scheduled consecutive days off shall be paid at time and one-half normal rate of
pay for work on the first day, and at two (2) times normal rate of pay for work
on the second day. Premium pay will not be paid to an employee who is absent
from work on the scheduled day for which such premium would have been payable.

(f) The Union agrees that the Station Attendants may be trained by the Company
by the trading of work schedules for short periods of time not to exceed one
week of duration. Upon mutual agreement between them and the Company, Station
Attendants who desire to trade work schedules will be permitted to do so
temporarily from time to time, provided that such temporary interchange is
completed within a payroll week so that it does not lead to or require the
payment of overtime. The Meter Worker with the least seniority will be the
primary backup for the Station Attendant. Notices will be given 48 hours in
advance otherwise overtime will be paid unless it's the employee's normal work
shift.

(g) Nothing in this provision shall be interpreted to interfere with the
Company's right to temporarily assign work, including the right to temporarily
assign employees to perform work on an emergency basis outside their normally
scheduled hours. The Company shall provide as much notice as possible in the
event it implements this section.

(h) The hours for the meter order truck operator(s) may be changed to 7 a.m. to
3 p.m. for the days that the Utility Lineworker I is working second shift
weekdays. For all other times, the meter order truck operator(s) hours will be
per 3.1 (a).

(i) When a Lineworker I is temporarily filling the position of Utility
Lineworker the employee will be paid at the Utility Lineworker's I rate of pay.

3.2

Shift Premium



Employees required to work the 3 p.m. to 11 p.m. schedule shall receive
seventy-five ($.75) cent per hour premium under the terms of the Shift
Differential Pay Policy HR 1.19, effective June 1, 2000. This premium will only
be paid for hours worked between 3 p.m. and 11 p.m.

3.3 Minimum Pay for Employees Called In

When an employee is called in to work outside their regularly scheduled work
hours, the employee shall receive a minimum amount of pay as provided in the two
following paragraphs:

(a) All Workers: If a worker is called out to work outside of their normal
working hours, the employee will receive a minimum of four (4) hours pay at
straight time rates. If called to work between the hours of 12 midnight and 6
a.m., the employee will receive a minimum of six (6) hours pay at straight time
rates. It is understood that such minimums do not apply if the callout is within
one hour of the start of the employee's regular period of work. If the employee
reports on a day during which the employee is not regularly scheduled to work,
the employee shall receive minimum pay in accordance with the time periods in
the preceding sentence.

(b) An employee who is required to continue working after the scheduled quitting
time shall not receive minimum pay under paragraph (a). An employee who reported
during the period of one hour immediately preceding the scheduled starting time
shall not receive minimum pay under paragraph (a) if the employee remains on
duty continuously until the scheduled starting time, but shall receive time and
one-half for such period. In computing hours worked, time shall begin
immediately when the employee reports at his/her station and shall end when
relieved from duty upon completion of emergency work.

3.4

Holidays



(a) Holiday Pay is provided under the terms of the Holiday Pay Policy HR 1.24,
effective June 1, 2000. Holidays shall be considered to be the following days:

New Year's Day, Memorial Day, Independence Day, Labor Day, Veterans' Day,
Thanksgiving Day, The Day after Thanksgiving and Christmas Day.

(b) Four (4) additional days each year will be designated as "Floating
Holidays", subject to the same provisions of this Agreement as any other
designated holiday. The approval of all floating holidays will be in accordance
with the Company's Policies and Procedures for vacation and floating holiday
scheduling.

(c) As used in this section, "Holiday Pay" means eight hours pay at the
employee's regular straight time rate of pay.

(d) If a holiday falls on a day on which an employee is not regularly scheduled
to work and the employee does not work on such a holiday, the employee shall
receive Holiday Pay or by mutual agreement a day off in lieu of such Holiday
Pay; provided, however, that the Company shall have no obligation to grant a
particular day off if the granting of such day off would require the Company to
pay a premium rate of pay to another employee to fill in for the employee taking
the day off.

3.5

Vacations



Vacation Pay is provided under the terms of the Vacation Pay Policy HR 1.20,
effective June 1, 2000.

The schedule below illustrates the accrual of the vacation leave benefit:



Completed Years of Service

Entitlement

Monthly Accrual

 

 

 

0 - 4 years

2 weeks

.833 days/month

5 - 9 years

3 weeks

1.25 days/month

10 - 19 years

4 weeks

1.67 days/month

20 + years

5 weeks

2.08 days/month

Employees earn the Monthly Accrual if they are employed for the entire month and
are not on leave of absence without pay.

(a) Each employee shall have the right during the period from January 1 through
April 30 of each year to express in writing their desire as to the scheduling of
vacation. Length of continuous service shall govern the order in which such
preferences shall be considered.

(b) Unscheduled vacation days available to an employee and an employee's
floating holiday may only be taken upon forty-eight (48) hours advance request,
unless in the judgment of the Company the work schedule will permit lesser
advance notice.

(c) A request for vacation in excess of two (2) weeks will be considered on an
individual basis, taking into account the Company's operating requirements. An
employee will receive written confirmation of their vacation approval or denial
within a reasonable time from request.

3.6

Assignment of Overtime Work



When practicable, overtime work will be distributed equally among all employees
of the department concerned. Those assigned to work on planned weekend overtime
will be notified as soon as reasonably possible as to the hours to be worked.
Work schedule will be confirmed by the end of the work day on the last scheduled
work day of that week. In the event that the planned overtime has been
scheduled, but has to be cancelled because of bad weather or other causes, the
Company will attempt to give twenty four (24) hours notice. If the planned
overtime is called off before the employee reports to work, two (2) hours of
straight time will be paid. If the planned overtime is called off after the
employee reports to work, the employee will be paid for a callout as described
in article 3.3(a). The Company may, at its discretion, assign alternate work in
place of the planned overtime. Stand-by employees will not be automatically
excluded from participation in planned jobs, but the determination to include or
exclude a stand-by employee from a given planned job will be made by management
in a reasonable and consistent manner. It is understood and agreed that the
Union will cooperate fully in the implementation of this Section.

3.7

Temporary Up-Grading



When an employee is temporarily assigned to a higher wage classification for a
period of two hours or more, the employee shall receive the rate for such
classification provided under Schedule of Wages attached.

Whenever a Lineworker I is put in charge of a line crew of one or more other
employees for a period of two (2) hours or more, the employee shall receive the
rate of pay of a Working Foreman and shall be entitled to said rate of pay if
the crew does not do outdoor work due to inclement weather.

3.8

Inclement Weather



Except in cases of necessity or emergency, employees shall not be required to do
outdoor work when heat, cold, rain, snow, wind, humidity or other inclement
weather conditions make such work unsafe.

The Director, or a designated representative, will determine whether or not the
weather conditions are such that the crews will be sent into the field
consistent with safety. In the field, the Working Foreman (or Foremen) of the
crew shall make the decision as to whether or not the crew shall stop work.
Employees shall not lose any regular pay because of failure to work outdoors due
to inclement weather. Meter Readers will not be required to read meters during
heavy snow or sleet or in any severe weather conditions which would be
considered detrimental to the safety of the employee. The Company's decision
shall, upon written complaint filed with the Company within five days, be
subject to the grievance and arbitration provision of this Agreement.

3.9

Rubber Gloving



As of June 1, 1991, the Company may adopt the practice of rubber gloving
voltages up to and including 34.5 KV in line work. Any employee classified as
Lineworker I, II, or III as of June 1, 1991, shall not be required to rubber
glove voltages in excess of 15 KV. To the extent the Company requires rubber
gloving of voltages between 15 KV and 34.5 KV, the work shall be carried out by
volunteers within the Company who have achieved Lineworker I status or by a
Lineworker I who is hired after June 1, 1991.

Lineworkers who were employees of the Company as of June 1, 1991 who volunteer
for the 34.5 KV rubber gloving program shall have the option of leaving the
program within one year from the day they volunteer, after the program goes
online. The Company upon receipt of written notice of that employee's intent to
leave the 34.5 KV rubber gloving program, will reassign that Lineworker to the
position held before entering the 34.5 KV rubber gloving program within thirty
(30) days.

It has been further agreed that the Company will confer with the Union with
respect to appropriate safety rules for rubber gloving voltages up to and
including 34.5 KV in line work.

3.10

Meal Provision Policy



(a) The Company will provide employees with meals if the employee is required to
work through meal times outside their normal work hours or scheduled overtime.

(b) Employees will not be required to make their own arrangements for more than
one (1) meal during any continuous work period. Employees called in one (1) or
more hours prior to their normal start time and whose time is continuous with
their normal workday shall be entitled to breakfast and a noon meal allowance
provided the employee is not released prior to 12:00 noon.

(c) Employees are entitled to a hot (if available), nutritious and substantial
meal at a reasonable cost to the Company. The guidelines to be used for the cost
of meals will be as follows:

1. Morning Meal

$7.50*

2. Noon Meal

$7.50*

3. Evening Meal

$13.50*

*(Tax and tip included, receipts are required.)

 

The Company shall furnish a meal under the following conditions:

A. During days employees are scheduled to work.

1. Employees will be provided with a morning meal if they are called in for work
one (1) or more hours before their scheduled work day begins and work through
the hour of 6:00 AM to 7:00 AM.

2. The employee will be provided with an evening meal if they are required to
continue working two (2) or more hours beyond their regular scheduled work day.

 

B. During days employees are not scheduled to work.

1. Employees will be provided with a morning meal if they work at least two (2)
continuous hours which includes the hour of 6:00 AM to 7:00 AM.

2. Employees will be provided with a noon meal if they work at least two (2)
continuous hours which includes the hour of 12:00 noon to 1:00 PM.

3. Employees will be provided with an evening meal if they work at least two (2)
continuous hours which includes at least one (1) hour between 4:30 PM and 6:30
PM.

C. Corresponding meal provisions will be made at the Noon Meal rate for meal
periods at approximately five (5) hour intervals during the remainder of the
work period on either scheduled or nonscheduled work days.

D. Employees will be paid for time spent eating when required to return to work
after completing a job but before returning to the Operations Center, then they
will be paid for one-half hour of time to eat.

E. An employee released from work may elect to receive a payment of $5.00 in
lieu of a meal he or she is entitled to under the conditions of this policy.

F. In the event of storms or system emergencies, as declared by the Director,
the Company will provide meals as needed in lieu of this policy.

3.11

Equipment Provided by Company



The Company shall provide Lineworker's equipment consisting of climbing spurs,
pads, and straps, body belts and safety straps, pliers, connectors, skinning
knives, leather gloves, adjustable wrenches, rules and screwdrivers, and
replacement and renewals thereof. All lineworker's equipment shall be and remain
the property of the Company. When renewals or replacements are requested, the
old equipment must be turned in or its loss satisfactorily explained. All
lineworker's equipment shall be left on the property of the Company when not in
use. The Company shall provide coveralls for use in painting or other jobs
requiring clothing protection, which shall be kept at such places on the
Company's property as the Company decides.

3.1 Rest Period

If an employee is required to work sixteen (16) or more consecutive hours, the
employee will be allowed a period of eight (8) hours off before returning to
work unless an emergency arises which makes it necessary for the Company to call
the employee back to work before the expiration of the eight (8) hour period.
Any part of the eight (8) hour period which extends into the employee's normal
work schedule will be paid for at normal straight time rates.

If an employee is required to work beyond sixteen (16) consecutive hours, the
employee will be paid at double the normal straight time rate for those hours
worked beyond sixteen (16), including normal schedule hours worked. If the
employee does not receive eight (8) hours off after having worked sixteen (16)
or more hours, the employees' hours worked will be paid at double time rates
until the employee receives eight (8) hours off. The employee is expected to
take the eight (8) hour period off, unless the employee is specifically told to
report back to work by the Company. Time allowed off for meals will be counted
in determining sixteen (16) consecutive hours worked for the purpose of this
Section. If an employee is called and reports for work within two (2) hours of
the time the employee went off duty, the time off will not prevent the hours
worked thereafter from being considered as consecutive with the previous hours
worked.

Employees who are required to work during scheduled or unscheduled hours
starting at midnight and ending at 6:00 AM will be entitled to one hour of rest
time for each hour worked starting at midnight and ending at 6:00 AM. If rest
time extends into the employee's normal workday, no reduction in pay will be
made for the hours overlapping the normal workday. Rest time extending into
normal work schedule and having a duration of two (2) hours or less will be
taken at the end of the day unless otherwise established by mutual agreement.
Rest time extending into normal work schedule and having a duration of four (4)
hours or less but more than two (2) hours may, by mutual agreement, be taken at
the end rather than the beginning of the normal workday. If eight (8)
consecutive hours immediately preceding normal start time are worked,
employee(s) will be entitled to eight (8) hours rest time.

3.13

Military Leave



Employees are eligible for the Company's Military Leave of Absence

Policy HR 1.08, effective August 1, 1999, which allows for two (2) weeks off
with pay for military training leave and four (4) months off with pay if an
employee is activated as a result of a call-up order.

 

3.14

Stand-By



One qualified Lineworker will be assigned to stand-by duty each week during the
year. A list of Lineworkers will be submitted, by the Union, one year in
advance. Any changes to this schedule shall be submitted, in writing, no less
than one week prior to the Lineworker going on stand-by, unless an emergency
situation arises and the Lineworker is unable to cover. Lineworker and schedule
to be approved by the Operations Manager.

Stand-by duty consists of a qualified Lineworker remaining within reach of a
telephone and/or paging device for a period of one week so that an employee on
stand-by duty may be notified to report for work in cases of emergency. Stand-by
will require making arrangements so that the employee can be reached by
telephone and/or paging device and report within a reasonable driving time to
the Distribution Operations Center or trouble location.

Employees who accept stand-by duty shall be paid twelve (12) hours of straight
time pay plus three (3) hours pay for a week which includes a holiday. The
stand-by Lineworker will be provided with a vehicle and a cell phone.

3.15

Pay When Away From Home



When working outside the Concord Electric service area and other than for a
Unitil Company, employees shall receive one dollar ($1.00) per hour above their
regular hourly rate, or the prevailing rate for the area, whichever is higher.

The one dollar ($1.00) hourly premium shall be added to the regular
straight-time rate of pay for determining overtime rates of pay, but for no
other purpose. This premium shall not apply when attending a Company sponsored
training course.

3.16

Leave of Absence



> > (a) Leave of Absence for Personal Reasons

Employees are eligible for the Company's Unpaid Leave of Absence

Policy HR 1.34, effective June 1, 2000, which allows for up to six (6) months
off, unpaid, for personal reasons that do not qualify under other leave
policies.

> > (b) Leave of Absence for Union Officials

Time off without pay shall be granted, upon request of the Union, to Union
officials and/or duly elected delegates to attend the International Convention,
for the purpose of attending Conventions of IBEW, or to attend other conferences
involving the Local Union, provided that (a) the absence of the employee shall
not, in the opinion of the Company, interfere with the Company's operations or
cause undue hardships to other employees, and (b) provided that the request for
such time off shall be made as far in advance as possible, but in no case less
than two (2) weeks in advance. Maximum duration per occurrence to be one (1)
week.

3.17

Absence Due to Death in the Family



Employees are eligible for the Company's Bereavement Pay Policy HR 1.15,
effective June 1, 2000, which allows for three (3) days off with pay for a death
in the family.

3.18

Temporary Assignments Outside of the Company's Service Area



Work Assignments with utilities outside of the Company's service area are
voluntary except when the utility is an affiliate of Unitil Corporation. If
adequate volunteers cannot be obtained for work assignments at Unitil
affiliates, personnel will be assigned with forty-eight (48) hours notice,
except in cases of emergency.

Employees will be paid for travel time external of the eight hour day at the
appropriate overtime rate for all planned work. The "Minimum Pay for Employees
Called In", Section 3.3 in the Contract, will not apply. Transportation will be
provided if requested. The rate of pay shall be in accordance with this
agreement or the prevailing wage where they are assigned, whichever is higher.

If an employee works outside the service area and is required to stay overnight,
Section 3.15 "Pay When Away From Home" will apply. The employee will be paid the
same as when working within the service area except that straight time rates
will be paid for rest time.

This provision does not apply to assignments classed as non-working (examples:
training, schools, meetings, etc.)

3.19

Utility Lineworker I



As of June 1, 1994, the Company will create a Utility Lineworker I position. Any
employee classified as Lineworker I, II or III as of June 1, 1994, shall not be
required to cover the position or hours of the Utility Lineworker I, unless
voluntary or unless an employee bids for the position.

3.20

Boot Allowance



The Company, with appropriate documentation, will reimburse employees who are
required to wear safety shoes of out-of-pocket expenses of up to $100 per
calendar year.

3.21

Wellness



Employees covered by this Agreement are eligible for the Company's Wellness
Policy HR 1.23, effective June 1, 2000, and will reimburse employees for
out-of-pocket expenses of up to a total of $100 per calendar year for activities
or equipment to maintain and/or improve an individual's personal health.

 

 

ARTICLE 4

RETIREMENT PLAN

During the effective period of this Agreement, the Company will pay retirement
benefits in accordance with the Unitil Corporation Retirement Plan, Second
Amendment and Restatement, generally effective as of May 1, 1998, the
appropriate details of which are attached hereto and contained in the Summary
Plan Description, a copy of which will be provided to all employees covered by
this Agreement and to the Local Union, all of which are incorporated herein by
reference. An employee may retire at a reduced Schedule of benefits prior to
Normal Retirement Date of age 65, as will be stipulated in the aforementioned
plan description. The Company agrees that no change in the retirement plan will
be made without prior notification to the Union.

 

 

ARTICLE 5

GROUP INSURANCE

During the effective period of this Agreement, the Company will maintain group
insurance coverages as follows:

(a) Life

(b) Accidental Death and Dismemberment

(c) Dental

(d) Long Term Disability and

(e) Medical.

The company reserves the right to change insurance carriers at any time, so long
as the financial benefits provided by any new carrier are at least equal to
those currently provided, and agrees that no change in the group insurance plan
will be made without prior notification to the Union. Appropriate details of the
terms of existing contracts are attached hereto and contained in the Plans'
Summary Plan Description, a copy of which will be provided to all employees
covered by this Agreement and to the Local Union, all of which are incorporated
herein by reference.

 

 

ARTICLE 6

PROMOTIONS,

DEMOTIONS AND FURLOUGHS

6.1

Promotions



Selection of regular employees for promotion or advancement within the
bargaining unit, for demotion for furloughing because of a reduction in forces,
shall be based upon qualifications and seniority. If the employee is qualified
for the job in cases of promotion, advancement and demotion, seniority shall
govern. An employee's un-bridged Union seniority and qualifications shall govern
in cases of furloughing and bumping. The Union and the Company recognize that it
may be necessary to make exceptions in the application of the foregoing
seniority provisions by mutual agreement in order to insure efficient operation
of the Company's business. The determination by the Company as to qualifications
for promotions to supervisory positions shall not be subject to arbitration
under Article 10.

If and when there is an addition in forces in any department covered by this
Agreement, employees who have been furloughed from such department shall be
given preference over other persons, and employees who have been furloughed from
any other department covered by this Agreement shall be given preference over
persons not formerly in the employ of the Company, if in either case they are
qualified as provided in this Article.

When a vacancy or the creation of a new position necessitates promotion of an
employee or the hiring of a new employee, the Company shall post notices at
locations accessible to the employees, such notices will be posted on Wednesday
and remain posted for seven (7) calendar days, within which time employees may
apply in writing to the supervisor or official of the Company designated in the
notice. If the Company decides not to fill a vacancy, it will so notify the
Union within two (2) weeks of the date of vacancy; if the Company decides to
fill a vacancy it will post notices within two (2) weeks of the date the vacancy
occurs. The notices shall set forth the classification of the position to be
filled, an outline of the duties, the hours and days of work, the ultimate wage
rate, the date on which the notice is posted, and the last day for filing
applications. Applicants who have special qualifications shall describe such
qualifications briefly in their application.

When an employee is promoted or transferred to another position but fails to
qualify, the employee shall be reassigned to the class from which he/she was
promoted or transferred. If the Company determines that the employee is
qualified to perform the work in the class to which the employee was promoted or
transferred, but the employee desires to return to the previous class of work,
the Company shall not reassign the employee until there is a vacancy in such
previous class.

6.2

Temporary Assignment



The Company may assign anyone to fill a vacancy or new position temporarily,
pending the posting of notices and the consideration of applications.

The Company may also assign anyone to perform temporary work or to replace an
absent employee without regard to the foregoing provisions of this Article.

6.3

Retrogression



If a regular full-time employee becomes partially incapacitated by reason of age
or non-compensable disability and thus is unable to perform fully the duties of
the employee's job classification, the Company will endeavor to find the
employee other work by placing the employee in the highest classification in
which the employee is able to perform the work assigned and in which there is an
available opening. The employee shall be given a reasonable opportunity for
training to fill an available job which carries a rate of pay more equal to the
employee's original rate, and if the employee becomes qualified for such
available job the employee shall be placed in that classification. An assignment
made under this paragraph shall continue until the employee's normal retirement
date, provided that the employee remains qualified to perform the duties
required of the job classification. During the period of assignment under this
paragraph employees shall be paid at the maximum rate for the classification to
which they are assigned, except that employees who have completed ten (10) or
more years of continuous service at the time of assignment shall be paid not
less than the percentage of their former rates indicated below, such percentage
to remain the same for the balance of each employee's active employment. When
the rates of pay are adjusted by a general wage adjustment, employees so
classified will receive an adjustment in pay in the amount by which the
employees retrogressed classification is adjusted.



Years of Service

At Time of Assignment

Percentage

25 or more

100%

20 - 24

95%

15 - 19

85%

10 - 14

75%

 

6.4

Termination Pay



If an employee's employment with the Company is terminated due to a reduction in
work force resulting from automation or the closing of an operation, the
employee shall, unless the employee is retired with pension benefits under the
Retirement Plan, be entitled to receive one week's pay for each six months
(calculated to the nearest six month period) of service with the Company,
provided, however, that an employee receiving termination pay shall not be
entitled to be rehired under the provisions of the second paragraph of Section
6.1 of this Article. A Union employee who is terminated will have the option to
defer Termination Pay for up to one (1) year.

 

 

ARTICLE 7

CONTRACTING CREWS

7.1

Outside Contractors



The Company shall not use outside contractors to perform work regularly done by
its regular employees if so doing would result in any regular employee being
discharged, laid off or transferred to another job. When Union employees are
available and not otherwise assigned, the Company agrees that it will use its
best efforts to first offer qualified union employees overtime opportunities
before having contractor crews perform overtime work. It being understood that
this provision will not preclude contractor crew from performing overtime work
to finish any jobs in progress or any projects awarded by bid process. This is
not intended to limit the Company's right to schedule contract crews during
emergency storm restoration.

7.2

Supervisor Working



Full time supervisors above the rank of Working Foreperson will not customarily
perform the same work which is performed by the employee whom they supervise,
provided, however, that supervisors may perform such work for the purpose of
instruction, training, and in cases of emergency. Emergencies, for the purpose
of this section, shall be defined as including the following two descriptions:
(1) customer outages or (2) an unexpected occurrence or set of circumstances
demanding immediate action which threatens life, limb, property or the
continuity of service.

 

 

ARTICLE 8

SUSPENSION AND DISCHARGES

Upon written request of the Union made within seven days from the date upon
which an employee has been suspended or discharged, the Company shall grant a
hearing to the employee involved. Upon receipt of the foregoing request in
writing, the Company will inform the Union of the reason for the suspension or
discharge. The hearing will be conducted by the department head or superior
officer of the Company, and if exonerated, the employee will be reinstated
without prejudice and compensated for loss in wages. The hearing shall be
conducted in accordance with the method of adjusting grievances as provided in
Article 10 herein.

 

 

ARTICLE 9

NO STRIKES OR LOCKOUTS

The Union agrees that it will not authorize a strike or work stoppage, and the
Company agrees that it will not engage in a lockout, because of disputes over
matters relating to this Agreement. The Union further agrees that it will take
every reasonable means which are within its powers to induce employees engaged
in a strike or work stoppage in violation of this Agreement to return to work.
There shall be no responsibility on the part of the Union, its officers,
representatives or affiliates, for any strike or other interruption of work
unless specifically provided in this paragraph.

 

 

ARTICLE 10

ADJUSTMENTS OF DISPUTES

AND GRIEVANCES AND ARBITRATION

Any dispute or grievance arising during the term of this Agreement relating to
the meaning, interpretation, construction or application of this Agreement shall
be settled in the following manner:

STEP 1. The specific details of the dispute or grievance shall be submitted to
an authorized representative of the other party promptly after the occurrence of
the facts giving rise to such dispute or grievance.

STEP 2. The dispute or grievance may be settled by agreement between the
authorized representatives of both parties. The resultant agreement of failure
to agree shall be stated in writing by the party first notified to the party who
submitted the dispute or grievance within fifteen (15) working days of the date
of original submission.

STEP 3. If the grievance is not settled in Step 2, either party may, within
thirty (30) working days of the decision rendered in Step 2, appeal in writing
for a decision by the Director of the Company and the Business Manager of the
Union, or representatives designated by them. An international representative of
IBEW may be present at this step of the grievance procedure only to assist the
local union. They shall render their agreement or failure to agree in writing
within fifteen (15) working days of the date of the appeal to them. The time
limits specified in the first three steps hereof, may be extended by mutual
agreement of the parties involved.

STEP 4. ARBITRATION. If the Company and the Union are unable to settle a dispute
or grievance as above provided, the dispute or grievance may be referred to
arbitration by either party as follows: The Union and the Company shall agree
upon an arbitrator within ten days, but if they are unable to agree upon an
arbitrator within ten days, the arbitrator shall be appointed by the American
Arbitration Association. The decision of the Arbitrator shall be final and
conclusively binding upon the parties. The services and expenses of the
Arbitrator shall be shared equally by the Company and the Union. It is agreed
that there shall be no obligation to arbitrate a renewal of this Agreement or a
change in, or supplement to, this Agreement or to arbitrate any matter not
covered by this Agreement or some provision thereof. No arbitration decision
shall be binding beyond the life of this Agreement. The Operations Manager and
the Chief Steward of the said Local Union shall meet from time to time at the
request of either party for the purpose of discussing any matter coming within
the scope of this Agreement.

All meetings between the Operations Manager and the Chief Steward of the Union
shall be held at the Company Office at the convenience of both parties if
possible.

 

 

ARTICLE 11

NOTICES AND REQUESTS

11.1

Mailing Requirements



Except where specifically provided otherwise herein, all notices and requests
shall be deemed to have been fully and completely served or made by the Company
when sent by certified mail addressed to the Chief Steward at his/her current
home address with a copy to be sent to the office of the Local Union, and by the
Union when sent by certified mail to Unitil/Concord Electric Company, at One
McGuire Street, Concord, New Hampshire 03301, unless either party hereto shall
give notice of a different address at least five (5) days before any such notice
or request is mailed.

11.2

Bulletin Boards



The Company shall permit reasonable use of bulletin boards for posting
officially signed Union bulletins.

 

 

ARTICLE 12

WAGE AND WORK AGREEMENT

The Union agrees that its members employed by the Company will work for the
Company upon the terms, conditions and attached wage schedule set forth in this
Agreement during its life.

 

 

ARTICLE 13

DISABILITY BENEFITS AND SAFETY

13.1

Sick Pay



Employees covered by this Agreement are eligible for the Company's Sick Pay
Policy HR 1.12, effective June 1, 2000, and shall be entitled to two weeks sick
pay during the first year of employment. After one year of employment, employees
will be entitled to up to twenty-six weeks of sick pay.

The Company shall have the right, in each instance in which an employee claims
sick pay under the provision of this Article, to satisfy itself of the fact of
sickness requiring absence by the certificate of a competent physician,
examination, or otherwise.

13.2

Worker's Compensation



Time lost on account of industrial accident will not be regarded as sickness.
The Company agrees to pay, during disability due to industrial accidents, the
difference between the amount of compensation from Worker's Compensation and
full pay for a period not to exceed twenty-six (26) weeks.

13.3

Safety



The Company will continue to make reasonable regulations for the safety and
health of its employees during their hours of employment. Representatives of the
Company and the Union shall meet from time to time at the request of either
party to discuss such regulations. The Company hereby retains the right to
require an employee to submit to a reasonable medical examination by a
physician, who shall be mutually agreed upon between the Company and the Union,
if the Company has a reasonable belief that the employee's physical or mental
condition is placing the employee or others in jeopardy.

The union shall receive copies of all accident reports involving injury or
incident to their members.

 

 

ARTICLE 14

CONSOLIDATION OR MERGER

In case of consolidation or merger of the Company with any other company, or
sale of all or a substantial part of its properties, the provisions of the
Agreement will continue to apply to the extent legally permissible to the
employees covered by the terms of this Agreement, and the Company will use its
best efforts to require any other Company involved in the consolidation or
merger to assume this Agreement to the extent legally possible.

 

 

ARTICLE 15

NO DISCRIMINATION

Employees are covered by the Company's Equal Employment Opportunity Policy HR
1.07, dated February 22, 1999. The Company provides equal employment opportunity
for all employees regardless of race, color, marital status, religion, age,
gender, sexual orientation, national origin, citizenship status, disability or
veteran status.

 

 

ARTICLE 16

DATE AND TERM -

TERMINATION - AMENDMENT

16.1

Effective Date and Term



This Agreement, when signed by the Company and Local Union or their authorized
representatives and approved by the International Office of the Union, shall
take effect as of June 1, 2000 with increased wages to take effect in accordance
with the Schedule of Wages appended hereto and made a part hereof, and shall
remain in effect through May 31, 2005. It shall continue in effect from year to
year thereafter, from June 1 of each year through May 31 of the following year,
unless changed or terminated in the manner provided herein.

16.2

Negotiations - Changes or Termination



Either party desiring to change or terminate this Agreement must notify the
other in writing as least sixty (60) days prior to June 1st of any year after
2000. When notice for changes only is given, the nature of changes desired shall
be specified in the notice; however, the listing of changes shall not preclude
submission of other changes desired during negotiation. If the parties cannot
agree upon changes, either party shall have a right to terminate the contract.

16.3

Amending Agreement During Term



This Agreement shall be subject to amendment at any time by mutual consent of
the parties hereto. Any such amendment agreed upon shall be reduced to writing,
signed by the parties hereto and approved by the International Office of the
Union.

 

 

IN TESTIMONY WHEREOF the parties hereto have executed this Agreement this 12th
day of October 2000.

 

For Unitil/Concord Electric Company

 

 

By:  /s/Eric C. Werner

Director, Distribution Operations Center

 

For the employees of Unitil/Concord Electric Company covered by this Agreement
and INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS AND LOCAL UNION NO. 1837.

 

By:  /s/ Joseph E. Landry

Chief Steward

 

By:  /s/ Thomas D. Clements

Assistant

Business Manager

 

By:  /s/ Dave Bofinger

Business Manager

APPROVED International Office - I.B.E.W.

/s/ J.J. Barry, President.   This approval does not make the International a
party to this agreement.

 

Unitil/CONCORD ELECTRIC COMPANY

RETIREMENT PLAN

A retirement plan is provided for employees and is briefly outlined below. In
the event there shall be enacted state or federal legislation which conflict
with the terms of the below plan, state or federal legislation will govern.

The word "wages" as hereinafter used, shall mean straight-time wages, and shall
include no daily or weekly overtime.

Eligibility

Any employee of the Company shall or may retire on a retirement benefit subject
to the provisions and conditions hereinafter set forth:

1. After five (5) years of service, an employee who has attained the Normal
Retirement Date (first day of the month in which occurs an employee's 65th
birthday) and ceases active service with the Company shall be entitled to a
pension.

2. An employee shall be entitled to a disability retirement benefit if the
employee has completed 15 or more years of Credited Service (excluding service
before age 18) and becomes totally and permanently disabled. In order to be
eligible for a disability pension the employee must:

a. Be totally and permanently prevented from engaging in any occupation or
employment for wages or profit.

b. The disability must not have been incurred while the employee was engaged in:

(1) criminal act

(2) service in the armed forces

(3) habitual drunkenness or addiction to a narcotic

(4) intentional self-inflicted injury

(5) act or disease resulting during the course of employment with an employer
other than the Company.

Further, that the disability pension may be discontinued should the employee
refuse to be examined by a physician designated by the plan. The pension would
be computed on the basis of the Credited Service and Average Monthly Wages at
the time of the disability retirement. Such pension shall commence on the
employee's Normal Retirement date. On each January 1st prior to the Employee's
Normal Retirement Date the monthly pension payable to a disabled employee shall
be increased to reflect an additional year of Credited Service which would have
accrued to the employee.

3. An employee with fifteen (15) years of Vested Service and who has attained
age fifty-five (55) may elect to retire on an Early Retirement Date, which may
be the first day of any month thereafter prior to the employee's Normal
Retirement Date. The Company requests that the employee notify the Company in
writing at least ninety (90) days prior to such date of intention to retire
early.

Determination of Amount of Normal Retirement Benefits

A. Basis

The basis for the computation of the amount of the retirement benefit shall be
the employee's average monthly wages for any consecutive five-year period during
the employee's last twenty (20) years of Credited Service, whichever amount is
larger.

B. Amount

Based upon average monthly wages determined as above stated, the employee shall
be eligible for a monthly retirement benefit payable in advance, computed as
follows:

1. For each of the first twenty full years of Credited Service - 2% (two
percent) of said average monthly wage.

2. For each full year of Credited Service in excess of twenty full years and not
in excess of thirty full years: an additional 1% (one percent) of said average
monthly wages.

3. For each full year of Credited Service in excess of thirty years: an
additional 1/2 of 1% (one-half percent) of said average monthly wages reduced
by:

4. Fifty percent (50%) of such employee's Primary Social Security Benefit
Payable under the Federal Social Security Act in effect on December 31, 1970:
and

5. The amount of monthly retirement benefit, if any, to which the employee is
entitled under any retirement plan maintained by a former employer for which
credit is given under the Plan. These former employers include Exeter and
Hampton Electric Company, Fitchburg Gas and Electric Light Company, Unitil
Service Corp., and may also include any other companies that become part of the
Unitil System of companies in the future.

 

Determination of Amount of Early Retirement Benefits

The monthly amount of Early Retirement Benefit payable to an employee retiring
on an Early Retirement Date shall be equal to the employee's Normal Retirement
Benefit based on Credited Service to the Early Retirement Date, reduced on the
basis of the following schedule:

Early Retirement Age

Percent Reduction of Normal Retirement Benefits

Early Retirement Expressed as % of Normal Retirement Benefits

64

0%

100%

63

0%

100%

62

0%

100%

61

0%

100%

60

0%

100%

59

5%

95%

58

10%

90%

57

15%

85%

56

20%

80%

55

25%

75%

Normal Form of Benefits

A. Monthly Annuity for Life

An employee who is unmarried at retirement will receive a retirement benefit as
a monthly annuity for as long as the employee lives. Upon death, no death
benefits will be payable to any beneficiary.

B. Joint and Survivor Annuity with Spouse

An employee who is married at retirement and who does not elect to receive the
retirement benefit as a monthly annuity for life, or as one of the Optional
Forms of Benefits, will receive an actuarial reduced benefit for as long as the
employee lives with fifty percent (50%) of such reduced benefit payable after
death to the employee's spouse for as long as such spouse lives. The reduction
is based upon the life expectancies of the employee and spouse on the employee's
retirement date.

Optional Form of Benefits

A. Contingent Annuitant Option

An employee may elect, instead of a retirement benefit as heretofore provided,
to have reduced retirement benefits made commencing on the employee's retirement
date and after death such reduced payments, or any lesser amount selected by the
employee, will be continued to the designated beneficiary, if living after the
employee's death, for the beneficiary's lifetime.



B. Ten (10) Year Certain and Life Annuity

An employee may elect that the retirement benefit, payable on the retirement
date, be reduced with the guarantee that not less than one hundred and twenty
(120) monthly payment will be made either to the employee or the named surviving
beneficiary.

C. Five (5) Year Certain and Life Annuity

An employee may elect that the retirement benefit, payable on the

retirement date, be reduced with the guarantee that not less than sixty (60)
monthly payments will be made either to the employee or the named surviving
beneficiary.

If any of the above options are elected, the provisions for minimum annual
retirement benefit shall only apply prior to any reductions under the above
options.

Minimum Retirement Benefit

In no event will the Company pay any employee who retires with fifteen (15)
years of Vested Service an annual normal retirement benefit of less than $1,200
in addition to such sums, if any, as the employee may received as "Primary
Insurance Benefits" under the Federal Social Security Act and as unemployment
compensation.

Spouse's Benefits

A Spouse's Benefit shall be payable to an employee's spouse in the event of the
employee's death prior to the Normal Retirement Date, provided as least fifteen
(15) years of Vested Service was completed and has been married to the surviving
spouse for at least one (1) year.

The monthly amount of the Spouse's Benefit shall be one-half of the amount of
Retirement Benefit which would have been payable had the deceased employee
retired, rather than died, on the day before death, reduced, however, by one
percent (1%) for each full year in excess of two (2) by which the deceased
employee's age exceed the spouse's age. A minimum of fifty dollars ($50.00) per
month shall be payable.

Spouse's Benefit payments shall terminate with the last payment due preceding

death.

Deferred Termination Benefit

An Employee who terminates employment after five (5) or more years of Vested
Service shall be entitled to a Deferred Termination Benefit equal to that
portion of the Normal Retirement Benefit accrued to the date employment
terminates.

A Deferred Termination Benefit shall commence on an employee's Normal Retirement
Date. A reduced Deferred Termination Benefit is available as early as age 55.

The specific details of the retirement plan will be as described in the
retirement plan documents. In the event of any conflict between this summary and
the Plan Document, the Plan Document will govern. While the Company expects to
continue indefinitely the benefits provided for under the retirement plan, it
agrees to continue them only for the term of the Contract with the employees of
the Concord Electric Company covered by the Agreement and the International
Brotherhood of Electrical Workers and Local Union No. 1837, Unit #1, dated June
1, 2000.

 

 

 

Unitil/CONCORD ELECTRIC COMPANY

GROUP INSURANCE

There shall be maintained a Group Insurance program with the following benefits:

Basic Term Life Insurance Plan

Employees are eligible for group life insurance coverage equivalent to two times
their base pay (basic hourly wage time 2080) rounded to the next higher full
thousand. Concord Electric Company pays insurance premium cost.

Accidental Death And Dismemberment

Employees are eligible for accidental death and dismemberment coverages up to a
maximum of one times their base pay (as described above), rounded to the next
higher full thousand. Concord Electric Company pays insurance premium cost.

Insurance After Retirement

Employees who retire from active service may continue group life insurance of
$7,500. Concord Electric Company pays insurance premium cost.

Long-Term Disability Insurance

Employees are eligible for long-term disability insurance coverage equal to 60%
of their base pay (as defined above). The waiting period to begin collecting
benefits is 180 calendar days of disability. Benefits are payable for two (2)
years if the Employee is disabled from performing their own occupation, or to
age 65 if the Employee is totally and permanently disabled from performing any
occupation. Benefits from the plan are offset by other sources of disability
income. Employees become eligible for coverage on the first of the month
following completion of one (1) year of service.

While collecting LTD benefits, an employee's other benefits will continue as
specified in the Company Policy on Continuation of Benefits While on Long Term
Disability/Extended Medical Leave of Absence, HR 1.36, effective June 1, 2000.

Medical Insurance

Point or Service Plan - Provides employees with a choice each time there is a
claim

between receiving HMO style benefits or indemnity style benefits.

HMO Style Benefits

- Benefits received from a Primary Care Physician or as a result of a referral
from the Primary Care Physician are subject to a $5 co-payment.



Indemnity Style Benefits

- Benefits that are received without a referral from the employee's (or
dependent's) Primary Care Physician are subject to an annual $250/person
($500/family) deductible, followed by 80% coverage for the next $5,000 of
covered expenses per person ($1,000 per person in coinsurance payments).
Prescription drugs are subject to a $10 co-payment per 30 day supply of brand
name drug, a $5 co-payment per 30 day supply of generic drug, or a $5 co-payment
per 90 day supply of drugs ordered via mail order prescription service.



Group Dental Plan

Group Dental Care Insurance is provided for employees and their eligible
dependents and is briefly outlined as follows:

Deductible

There is one $25.00 deductible per person per Calendar Year with a maximum of
$75.00 per family each Calendar Year. This deductible does not apply to Coverage
I and IV benefits, but does apply to Coverage II and III benefits.

Coverage I

- Diagnostic and Preventative, 100% Payment.



Diagnostic

Initial Examination;

Examinations to determine the required dental treatment two times in a calendar
year;

Full Mouth/Panorex X-Rays once in three (3) year period;

Bitewing X-Rays once in a calendar year;

X-Rays of individual teeth as necessary.

Preventative

Cleanings two (2) times in a calendar year;

Fluoride - once in a calendar year (age limit 19);

Space Maintainers.

Coverage II

- Restorative, after deductible, 80% paid by insurance, 20% paid by patient.



Amalgam, Silicate and Acrylic restorations;

Oral Surgery - Extractions;

Endodontics - Pupal therapy; root canal therapy;

Periodontics - Treatment of gum disease, includes periodontal cleanings;

Denture Repair - Repair of removable denture to its original condition;

Emergency Treatment - Palliative.

Coverage III

- After deductible, 50% paid by insurance, 50% by patient.



Crowns and build-ups for crowns;

First placement of inlays and bridges;

First placement of partial or full dentures.

Coverage IV

- Orthodontia, 50% paid by insurance, 50% paid by patient.



Maximum Contract Year Benefit

-



The maximum amount which the plan will pay is $1,250 per person per Calendar
Year. Orthodontia lifetime maximum is $1,000 per person.

Employees shall pay 10% of the total cost for medical and dental insurance
coverage. Such premiums shall be subject to the following weekly dollar caps:

Employee Weekly Premium Contributions



 

2000

2001

2002

2003

2004

2005

Single

$ 5.17

$ 5.94

$ 6.83

$ 7.86

$ 9.04

$10.39

Two Person

$10.22

$11.76

$13.52

$15.55

$17.88

$20.56

Family

$15.41

$17.72

$20.38

$23.44

$26.95

$30.99

Employees will have the option of contributing premiums on a pre-tax basis under
the terms of the Unitil Corporation Pre-Tax Premium Plan.

Employees will also have the option of dropping medical insurance coverage and
receiving two months of company contributions towards the premium, rounded to
the nearest $10.

If an employee dies, medical and dental insurance coverage will be continued for
the employee's spouse and dependent children for up to six months under the
terms of the Medical and Dental Insurance Extension Policy HR 1.26, effective
June 1, 2000.

Supplemental Group Term Life Insurance

Employees will have the option of purchasing supplemental group term life
insurance equal to 1x, 2x or 3x their base pay (hourly wage times 2080), and pay
the premiums through payroll deduction. The first $100,000 coverage will be
issued without any evidence of insurability if the employee signs up for
coverage when initially eligible. Evidence of insurability may be required by
the insurance company:

1) If the employee declines coverage and later decides to enroll in the plan
after the initial eligibility period,

2) If the employee decides to increase coverage as a multiple of base pay, or

3) For any coverage exceeding $100,000.

Supplemental Accidental Death and Dismemberment

Employees will have the option of purchasing individual or family supplemental
accidental death and dismemberment insurance in increments of $10,000 and pay
the premiums through payroll deduction. Maximum coverage is $300,000.

Long Term Care Insurance

Employees will have the option of purchasing long term care insurance for
nursing home and home health care benefits. Such policies can cover the
employee, the employee's spouse, parents or in-laws, and the employee will
receive the benefit of a group discount and pay the premiums through payroll
deduction. Employees will have the opportunity to design individual policies
that meet their individual needs.

This benefit summary is for informational purposes only. The benefits are
described more fully in the applicable master group insurance policy. The extent
of coverage for each individual is governed at all times by that document. In
the event of any conflict between this summary and the plan documents, the plan
document will govern.

While the Company expects to continue indefinitely the benefits provided under
these plans, it agrees to continue them only for the term of the Contract with
employees of Concord Electric Company covered by the Agreement and International
Brotherhood of Electrical Workers and Local Union No. 1837, dated June 1, 2000.

In the event there shall be enacted after June 1, 2000, state or federal
legislation which conflicts with the Pension Plan or Group Insurance provisions,
outlined above, the state or federal legislation will govern.

 

Page 1 of 2

EXHIBIT A

Unitil/CONCORD ELECTRIC COMPANY

SCHEDULE OF WAGES

Pay period May 28, 2000 through May 30, 2004

Contract Period June 1, 2000 through May 31, 2005



 

Rate Effective

 

5/28/00

5/27/01

5/26/02

6/1/03

5/30/04

Line Department

 

 

 

 

 

Lineworker I - RG 34.5 kV

24.48

25.33

26.12

26.90

27.71

Utility Lineworker I

24.79

25.66

26.45

27.24

28.06

Lineworker I

23.75

24.58

25.35

26.11

26.89

Lineworker II

 

 

 

 

 

Fourth 6 months

20.48

21.20

21.86

22.51

23.19

Third 6 months

19.63

20.32

20.95

21.58

22.23

Second 6 months

18.66

19.31

19.91

20.51

21.13

First 6 months

17.74

18.36

18.93

19.50

20.08

Lineworker III

 

 

 

 

 

Second 6 months

17.42

18.03

18.59

19.15

19.72

First 6 months

16.38

16.96

17.48

18.01

18.55

Lineworker Apprentice

 

 

 

 

 

Second 6 months

16.15

16.71

17.23

17.75

18.28

First 6 months

15.88

16.43

16.94

17.45

17.97

Meter Department

 

 

 

 

 

Lead Meter Mechanic

22.87

23.67

24.41

25.14

25.89

Meter Mechanic I

21.58

22.34

23.03

23.72

24.43

Meter Mechanic II

 

 

 

 

 

Third 16 months

18.64

19.29

19.89

20.49

21.10

Meter Mechanic III

 

 

 

 

 

Second 16 months

17.01

17.60

18.15

18.69

19.25

Meter Mechanic Apprentice

 

 

 

 

 

First 12 months

15.22

15.76

16.25

16.73

17.24

Operation Technician I

20.48

21.20

21.86

22.51

23.19

Operation Technician II

 

 

 

 

 

Second 16 months

18.40

19.05

19.64

20.23

20.83

Operation Apprentice

 

 

 

 

 

First 12 months

16.16

16.72

17.24

17.76

18.29

Meter Worker I

17.73

18.35

18.92

19.49

20.07

Meter Worker II

 

 

 

 

 

First 12 months

16.82

17.41

17.95

18.49

19.04

Meter Reader I

16.82

17.41

17.95

18.49

19.04

Meter Reader II

 

 

 

 

 

First 12 months

16.05

16.61

17.13

17.64

18.17

 

Page 2 of 2

EXHIBIT A

Unitil/CONCORD ELECTRIC COMPANY

SCHEDULE OF WAGES

Pay period May 28, 2000 through May 30, 2004

Contract Period June 1, 2000 through May 31, 2005

 

 

Rate Effective

 

5/28/00

5/27/01

5/26/02

6/1/03

5/30/04

Station Attendant

 

 

 

 

 

*

Station Attendant [Grandfathered]

18.60

18.60

18.60

18.60

18.92

Station Attendant I

16.72

17.30

17.84

18.37

18.92

Station Attendant II

 

 

 

 

 

First 12 months

15.94

16.50

17.01

17.52

18.04

Maintenance Department

 

 

 

 

 

Automobile Mechanic I

20.93

21.66

22.33

23.00

23.69

Maintenance Worker

17.85

18.48

19.05

19.62

20.21

Utility Maintenance Worker

17.21

17.81

18.37

18.92

19.49

Stockroom

 

 

 

 

 

Stockclerk I

16.82

17.41

17.95

18.49

19.04

Stockclerk II

 

 

 

 

 

First 12 months

14.96

15.48

15.96

16.44

16.93

OFFICE

 

 

 

 

 

Operation Office Clerk

12.47

12.91

13.31

13.71

14.12

*

Lump Sum Payment- Current Station Attendants' wage rate frozen at $18.60 until
new rate is reached in 2004. In 2004 a Lump Sum payment will be prorated by the
adjusted increase.



(Lump Sum Payment will be made annually on Gross Earning based on the general
wage increase for prior 12 months - Ending June 1st of each year.)

 

 

 

 

 

EXHIBIT B

DUES DEDUCTION

I hereby authorize and direct Unitil/Concord Electric Company to deduct from my
pay, Union Membership dues in accordance with the following: my job
classification hourly rate x 2 + 8.00 x 12 / 52 or such other amount as may from
time to time be certified to the Company as being the current dues voted by
members of Local Union No. 1837. This deduction shall be made equally from each
paycheck and shall be paid to Local Union No. 1837 in accordance with the terms
of the collective bargaining agreement between it and the Company now in effect.

This authorization and direction shall be irrevocable for the period of one year
or until the termination of the said collective bargaining agreement, whichever
occurs sooner; and I agree and direct that this authorization and direction
shall be automatically renewed and shall be irrevocable for successive periods
of one year or for the period of each succeeding applicable collective
bargaining agreement between the Company and the Union, whichever shall be
shorter, unless written notice is given by registered mail by me to the Company
and the Union not more than twenty (20) days and not less than ten (10) days
prior to the expiration of each period of one year, or each applicable
collective bargaining agreement between the Company and the Union, whichever
occurs sooner.

 

 

 

 

WITNESS: ______________________________________________, 2000

 

 

 

 

 

 

Memorandum of Understanding

To: Tom Clements, Assistant Business Manager, IBEW

From: George Long, Director of Human Resources

Date: June 1, 2000

Subject: Vacation Grandfathering

 

Tom, this memo is to document our mutual agreement that employees of Concord
Electric Company who have at least 10 years of service as of June 1, 2000 will
be grandfathered under the prior Concord Electric Company vacation policy until
they reach their next full week entitlement. This means that:

employees who currently have 4 weeks per year will receive 5 weeks per year in
their 15th anniversary year. These employees will then remain at the 5 week
level.

employees who currently have 5 weeks will receive their extra days until they
reach their full six week entitlement in their 24th anniversary year. These are
the only employees who will reach the 6 week level in the future.

 

 

 

Memorandum of Understanding

To: Tom Clements, Assistant Business Manager, IBEW

From: George Long, Director of Human Resources

Date: June 1, 2000

Subject: Retiree Medical Insurance

Tom, this memo is to document our mutual agreement that Unitil Corporation will
not implement any recommendations of the Unitil Retiree Trust which would have
the impact of requiring future retirees of Exeter & Hampton Electric Company or
Concord Electric Company to contribute towards their post-retirement medical
insurance. This mutual agreement is effective June 1, 2000 and will continue in
effect for the term of this contract.

 

 

 

Memorandum of Understanding

To: Tom Clements, Assistant Business Manager, IBEW

From: George Long, Director of Human Resources

Date: June 1, 2000

Subject: Floating Holidays

Tom, this memo is to document our mutual agreement that Unitil/Concord Electric
Company will grant one additional Floating Holiday to employees in 2002 and one
additional Floating Holiday in 2004. These Floating Holidays must be used
between January 1 and June 1 of the year in which they are granted. These
Floating Holidays are subject to the same provisions of the Agreement as any
other designated holiday, and subject to Section 3.5(d).

 

 

 

Memorandum of Understanding

To: Tom Clements, Assistant Business Manager, IBEW

From: George Long, Director of Human Resources

Date: June 1, 2000

Subject: Benefits Team

Tom, this memo is to document our mutual agreement that Unitil Corporation will
implement a Benefits Team as discussed below. This mutual agreement is effective
June 1, 2000 and will continue in effect for the term of this contract.

Mission

:



The purpose of the Benefits Team is to continuously examine the quality, monitor
the costs and improve all employee benefit programs; to educate and inform
employees about existing benefits; to inform employees of developments in the
benefits field; and, to develop proposals for recommended changes for management
and union consideration. The Benefits Team is to supplement, not replace, the
normal roles and responsibilities of Human Resources in creating, recommending,
monitoring, controlling, and communicating Benefits Plans and Programs.

Membership

:



Two union members each from CECo, E&H and FG&E.

One representative each from the BUWC and IBEW.

One non-union (HR) representative from USC, CECo, E&H and FG&E.

Benefits Analyst

Director of Human Resources

Process for Creating Recommendations

:



All proposals/recommendations created by this Team will be developed by a
consensus process requiring mutual agreement and understanding of Benefits Team
members.

Frequency and Location of Meetings

:



Meetings will be held quarterly at the Unitil building in Hampton. Meetings may
be held more frequently if the need arises. A schedule of meetings will be
published in advance.

 

TOPICAL INDEX

A Page #

Absence Due to Death in the Family 13

Adjustments of Disputes and

Arbitration 18

Amending Agreement During Term 22

Arbitration 18

Assignment of Overtime Work 7

B

Bulletin Boards 19

Boot Allowance 13

C

Consolidation or Merger 21

Contracting Crews 17

D

Date and Term-

Termination-Amendmen 21

Demotions 15

Direct Deposit 2

Disability Benefits and Safety 20

Discharges 17

Discrimination 21

Disputes 18

Dues Deduction-Exhibit B 34

E

Equipment Provided by Company 10

Effective Date and Term 21

Exhibit A-Schedule of Wages 32

Exhibit B-Dues Deduction 34

Page #

F

401(k) Plan 3

Furloughs 15

G

Group Insurance 14, 28

Grievances 18

H

Hours of Work and Premium Pay 3

Holidays 6

I

Inclement Weather 8

L

Leave of Absence 12

Lockouts 18

M

Mailing Requirements 19

Meal Provision Policy 9

Memorandums of Understanding:

Vacation Grandfathering 35

Retiree Medical Insurance 36

Floating Holidays 37

Benefit Team 38

Military Leave 11

Minimum Pay for Employees

Called In 5

 

 

TOPICAL INDEX

N Page #

Negotiations-Changes or

Terminations 21

No Strikes or Lockouts 18

Notices and Requests 19

O

Outside Contractors 17

P

Pay When Away From Home 12

Payroll Deduction for Union Dues 2

Preamble 1

Promotions 15

Plan 401(K) 3

R

Recognition of Union 2

Rest Period 11

Retirement Plan 14, 23

Retrogression 16

Rubber Gloving 8

S

Safety 20

Schedule of Wages-Exhibit A 32

Shift Premium 5

S (continued) Page #

Sick Pay 20

Stand-By 11

Strikes 18

Supervisors Working 17

Suspensions 17

T

Temporary Assignments 13

Temporary Assignments Outside of

Company's Service Area 16

Temporary Up-Grading 8

Termination Pay 16

Termination 21

U

Utility Lineworker I 13

Union Security 2

V

Vacations 7

W

Wage and Work Agreement 20

Wages and Hours 3

Worker's Compensation 20

Wellness 14

 

 

 

Safe practices depend upon human action

and, therefore the responsibility for them

rest primarily with the

individuals.

In recognition of this, it is Company policy

to ask no employee or group of employees to engage in unsafe activity or
practices

or knowingly permit any employee to do so.